      Case 2:18-cr-00194-RAJ-LRL Document 142 Filed 09/29/20 Page 1 of 1 PageID# 1375

                        UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA

NORFOLK/NEWPORT NEWS DIVISION
                               Tuesday, September 29, 2020
MINUTES OF PROCEEDINGS IN             Open Court
PRESENT: THE HONORABLE Raymond A. Jackson, U.S. DISTRICT JUDGE
Deputy Clerk: P. Thompson                                     Reporter:   Carol Naughton, OCR


 Set: 10:00 a.m.               Started: 10:03 a.m.                 Ended: 10:18 p.m.

 Case No.   2:18cr194
                                   United States of America
                                             v.
                                      Eric Brian Brown




  AUSAs Randy Stoker and Kevin Comstock appeared on behalf of the government.
  Andrew Protogyrou, c/a and AFPDs Keith Kimball, Lindsay McCaslin and Andrew
 Grindrod appeared on behalf of defendant Eric Brown.


  Matter came on for Status Hearing re: remand from the 4th Circuit Court of
 Appeals.


  Argument of counsel heard.
  Court VACATES Sell Order and makes certain findings on the record.
  Court will issue an Order.


  Court adjourned.
